Citation Nr: 0021310	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic heart 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from October 1973 to 
October 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which denied service connection for chronic heart disability.


FINDINGS OF FACT

Although a systolic ejection murmur was noted in service, the 
record contains no competent medical evidence of a current 
diagnosis of chronic heart disability or any current disease 
pathology which is related to the heart murmur.  


CONCLUSION OF LAW

The veteran's claim of service connection for chronic heart 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that in June 1981, the 
veteran sought treatment for chest pain.  A chest X-ray was 
negative for any abnormality and the heart and great vessels 
were determined to be of normal size and configuration.  

In October 1982, he presented with a history of two episodes 
of sharp chest pain, lasting 10 minutes each.  He denied 
shortness of breath, nausea, a cough, or fever.  Physical 
examination was unremarkable.  The assessment was 
questionable reflux versus musculoskeletal pain.  Later that 
month, a chest X-ray revealed no abnormality of the heart.  
On cardiology evaluation in December 1982, the veteran's 
heart was normal with an ejection murmur.  The assessment was 
noncardiac pain.  

At his March 1993 military retirement medical examination, 
the veteran reported that he had a heart murmur since 1982 
which had been evaluated by echocardiogram.  He indicated 
that he had never been given the results of the study.  On 
examination, the presence of a grade II/VI systolic ejection 
murmur with click was noted.  Further evaluation was ordered 
to rule out the possibility of mitral valve prolapse, but no 
organic pathology was detected.  

Following his separation from service, the veteran filed a 
claim of service connection for, inter alia, a heart 
disability.  By January 1994 rating decision, the RO denied 
his claim on the basis that the record contained no competent 
medical evidence of a current chronic heart disability or any 
disease pathology related to the in-service heart murmur.

The veteran appealed the RO determination.  In his 
substantive appeal, he indicated that he wanted 
acknowledgment that he had a heart disorder which was first 
discovered while on active duty in the event that his 
condition became serious in the future.  He contended that 
without a medical examination to confirm or deny the presence 
of organic heart disease, denial of his claim was unfair.

In February 1997, the veteran was afforded a VA medical 
examination at which he reported that in 1982, he developed 
chest pain and was advised that he had a heart murmur.  He 
also indicated that he was advised that his heart was on the 
upper limits of normal in terms of size.  He stated that, 
since 1982, he had intermittent episodes of chest pain, most 
recently in 1993.  He described the pain as substernal and 
indicated that it typically lasted up to 10 minutes in 
duration.  The examiner noted that it had been previously 
speculated that the veteran had indigestion.  He noted that 
the veteran had denied symptoms of valvular insufficiencies 
such as dyspnea on exertion, orthopnea, or lower leg edema, 
and a history of arrhythmias.  Physical examination, chest X-
ray and an EKG revealed no pathology.  The diagnoses were 
history of sharp chest pains and murmur, with negative 
echocardiogram and EKG, by history.  The examiner indicated 
that the veteran's chest pain was probably musculoskeletal in 
nature.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including cardiovascular-renal disease) become 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

Based on the above evidence, the Board finds that the veteran 
has no current disability for which service connection may be 
granted.  As noted above, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in active service or for aggravation of a 
pre-existing injury suffered, or disease contracted, in 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that "disability" means "impairment in 
earning capacity" resulting from disease or injury incurred 
in active service and their residual conditions.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Court discussed the distinction between a "disability" 
and a "defect" in Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  In that case, the Court stated that a defect is "an 
imperfection that impairs worth or utility" or "a lack of 
something necessary for completeness, adequacy, or 
perfection."  The Court noted that by definition, everyone 
has a defect and that Congress had no intention to expand the 
definition of "disability" to include non-disease or non-
injury "defects."  The Court also held in Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  

In this case, the Board finds that no medical evidence has 
been presented or secured to render plausible a claim that 
the finding of a systolic ejection murmur, in and of itself, 
constitutes present "disability" in the sense of an 
"impairment in earning capacity."  The medical evidence 
does not relate this defect to any current chronic heart 
disability or other organic pathology, e.g., mitral valve 
prolapse.  Moreover, there is no medical evidence linking the 
veteran's complaints of chest pain to this defect; rather, 
his chest pain has been attributed to musculoskeletal pain.  
Thus, the Board concludes that the veteran's heart murmur has 
not been shown to be any more than a defect and does not rise 
to the level of a disability.  In the absence of proof of 
present disability, the claim is not well grounded.  See 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Because the veteran has not submitted a well-grounded claim 
of service connection for a heart disability, VA is under no 
obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
cognizant, however, that the Court has held that VA may have 
an obligation under 38 U.S.C.A. § 5103(a) to advise the 
claimant of evidence needed to complete a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain such evidence.  See 
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
record indicates that the veteran has identified no such 
evidence.

In closing, the Board wishes to address the veteran's 
concerns regarding the possibility that he may develop a 
serious heart disability in the future.  The veteran should 
rest assured that the record does confirm the presence of a 
heart murmur in service.  What is lacking at this point is 
competent medical evidence of a current diagnosis of chronic 
heart disease which is related to his active military service 
or the heart murmur first noted therein.  Nevertheless, he is 
advised that if he does subsequently develop chronic heart 
disability related to military service or his in-service 
heart murmur, he may then resubmit his claim of service 
connection at such time that such relevant, competent medical 
evidence comes to light.  


ORDER

Service connection for a chronic heart disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

